DETAILED ACTION
This Office Action is in response to Applicant’s application 17/350,872 filed on June 17, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 17, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    653
    819
    media_image1.png
    Greyscale
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/020532 (Kim).

    PNG
    media_image2.png
    685
    796
    media_image2.png
    Greyscale
Regarding claim 1, Kim discloses at annotated Figures 2, 4, 8-9 a display device comprising:

    PNG
    media_image3.png
    684
    754
    media_image3.png
    Greyscale
a base layer, 111 [0180], comprising a top surface, as annotated, a bottom surface, as annotated, opposite to the top surface, as shown, and a plurality of side surfaces, as annotated, connecting the top surface and the bottom surface, as shown, wherein a display area, DA [0047], and a non-display area, NDA1-4 [0047], adjacent to the display area are defined, as shown; 
an outer line, e.g. VDD [0165], overlapping the non-display area, as shown, on the top surface, as shown, and adjacent to any one of the plurality of side surfaces, as shown where adjacent is interpreted to mean ‘not distant, nearby’, see definition of adjacent downloaded from URL< https://www.merriam-webster.com/dictionary/adjacent> on December 7, 2022; 

    PNG
    media_image4.png
    663
    744
    media_image4.png
    Greyscale
a light emitting element layer, as annotated, overlapping the display area, as shown, on the top surface, as shown, and comprising a light emitting element 120/130/140 [0141-143]; and 
 a connection line, as annotated, connecting the outer line and the light emitting element, as shown and described at [0164], wherein the outer line comprises a center line, as annotated, extending from the connection line, as shown where the connection line and the outer line are connected, in a first direction, e.g., Y direction, and a branch line, as annotated, extending from the center line, as shown, in a second direction, e.g., X direction, crossing the first direction, as shown.
Regarding claim 11 which depends upon claim 1, Kim teaches a shape of the branch line comprises at least one of a circle or a polygon.
Regarding claim 12 which depends upon claim 1, Kim teaches a first insulation layer, e.g. GI  [0065], a first conductive layer, e.g. GE [0065], a second insulation layer, e.g. ILD1 [0066], a second conductive layer, e.g. SE or DE [0067-68], a third insulation layer, e.g. PLN1 [0069],  a third conductive layer, e.g. 115 [0071], and a fourth insulation layer, e.g. PLN2 [0072], sequentially laminated on the base layer, 111 as shown.
Regarding claim 13 which depends upon claim 12, Kim teaches 
a transistor, T [0061], on the base layer, as shown, and electrically connected to the light emitting element, as shown; and 
a connection electrode, as annotated, e.g. CH2 [0067], electrically connected to the transistor, as shown, wherein the transistor comprises a source, as annotated, a drain, as annotated, and an active channel, as annotated e.g. ACT [0063], under the first insulation layer, as shown, and a gate, GE, between the first insulation layer, GI and the second insulation layer, ILD1, and the connection electrode is between any two contacting insulation layers among the first insulation layer, the second insulation layer, the third insulation layer, and the fourth insulation layer, e.g., between GI and PLN2.
Regarding claim 14 which depends upon claim 12, Kim teaches at the outer line comprises at least one of the first conductive layer, the second conductive layer, or the third conductive layer at [0176].
Regarding claim 15 which depends upon claim 1, Kim teaches the outer line comprises one or a plurality of layers at [0175].
Regarding claim 16 which depends upon claim 1, Kim teaches the top surface of the base layer comprises a long side, as annotated, and a short side, as annotated, and the outer line is adjacent to the long side or the short side, as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 7 which depends upon claim 1, regarding the subject matter, wherein the outer line comprises neighboring first and second outer lines, wherein the first outer line comprises a first center line and a first branch line, and the second outer line comprises a second center line and a second branch line, wherein the first branch line and the second branch line overlap each other in the first direction, it appears to Examiner that this is a duplication of the outer line and related center and branch line of claim 1.  Examiner takes the position that the mere duplication of parts is a species of obviousness absent a showing of a new or unexpected results, see MPEP 2144.
Regarding claim 18 which depends upon claim 1, Kim teaches a variety of embodiments which included the base layer comprises a flexible material at [0042].
Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and U.S. 2019/0049771 (Ye).
    PNG
    media_image5.png
    395
    577
    media_image5.png
    Greyscale

Regarding claim 8 which depends upon claim 1, Kim teaches a plurality of pads, e.g. Vddp [0159], adjacent to any one of the plurality of side surfaces, as shown, and configured to contact the outer line, as shown.
Kim does not teach a plurality of pads on any one of the plurality of side surfaces.
Ye is directed to OLED displays.  Ye teaches at annotated Figure 5a a substrate, 100, with a top surface, as annotated, a bottom surface, as annotated, and a side surface as annotated, connecting the top and bottom surfaces, and a plurality of pads, e.g. DPD, on any one of the plurality of side surfaces.
At [0053], Ye teaches this configuration is suitable for relatively small electronic devices such as a mobile phone or a smart watch.
Taken as a whole, the prior art is directed to OLED displays.  Ye teaches that when the pad is on the side surface of the substrate that the display may be applied to small devices, such as a smart watch.  An artisan would find it desirable to configure a display for a smart watch to maximize the total available market, TAM, for the display.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 wherein a plurality of pads on any one of the plurality of side surfaces, as taught by Ye, to configure a display for a small form factor such as smart watches, as taught by Ye, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, Ye teaches: a circuit board, DCB [0077], electrically connected to the plurality of pads, as shown.
Regarding claim 10 which depends upon claim 9, Ye teaches the circuit board is a flexible circuit board at [0077].
Allowable Subject Matter
Claims 2-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 the prior art does not teach the device of claim 1, wherein the outer line is provided in plural, and the display device further comprises a dummy pattern between a plurality of center lines.
Claims 3-6 depend directly on claim 2 and are allowable on that basis.
Regarding claim 17 the prior art does not teach the device of claim 1, wherein a width of the center line is greater than that of the connection line.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19 the prior art does not teach a display device comprising: a display panel comprising a base layer, a circuit layer, and a light emitting element layer sequentially laminated; and a plurality of pads on a side surface of the display panel, wherein the circuit layer comprises: an outer line on the base layer; a connection line connecting the outer line and the light emitting element layer; and an electrostatic discharge circuit on the base layer, wherein the outer line is closer to the side surface than the electrostatic discharge circuit, entire surfaces of the connection line and the electrostatic discharge circuit overlap the outer line, and the outer line contacts the plurality of pads.
Claim 20 depends upon claim 19 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893